DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 38-43 are newly added.
Claim Objections
Claims 2-9, 21-22, 29-32, 39-43 are objected to because of the following informalities:  
In line 1 of claims 2-9, “An apparatus according to claim” should read as “The apparatus according to claim”.
In line 1 of claims 21-22, 29-30, 32, “A method according to claim” should read as “The method according to claim”.
In line 2 of claim 32, “a grove” should read as “a groove”.
In line 1 of claims 39-43, “An apparatus according to claim” should read as “The apparatus according to claim”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 28, 30, 31-32, 38-40 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Lampropoulos et al. (US. 20140094773A1) (“Lampropoulos”).
Re claim 1, Lampropoulos discloses an apparatus (Figs. 1-5c) comprising: (a) a hub assembly (350) engaged by a podium (rod connecting 254 with 359, Fig. 5b) in a manner which restricts rotation of said hub assembly with respect to said podium to a defined angle of rotation (the rotation between the post that connect 359 and hub are restricted by the opening in 330 for the 354 to rotate around 353, see Fig. 5a-5d); (b) a swivel (353 and 356) installed within said hub assembly in a manner which permits rotation of said swivel with respect to said hub assembly (Fig. 5a-5c); and (c) a blade (353) installed on an outer surface of said swivel (Fig. 4a-4d), a cutting edge of said blade facing an inner wall of said hub assembly (blade facing the opposite inner wall of 350). 
Re claim 2, Lampropoulos discloses comprising a channel sized to engage and retain a catheter along a portion of its length ( channel between 350 and 360, Fig. 3b-5c), said channel disposed between an outer surface of said swivel and said inner wall of said hub assembly (Fig. 5c).  
Re claim 3, Lampropoulos discloses comprising protrusions on said outer surface of said swivel (protrusion of the spring 353, Fig. 5, Fig. 3a).  
Re claim 9, Lampropoulos discloses wherein said defined angle of rotation is in the range of 0 degree to 180 degree degrees (Fig. 5a-5d, the angles less than 90 degree).
Re claim 28, Lampropoulos discloses a method comprising: (a) fashioning a hub assembly (350, Fig. 5a-5d), a podium (shaft connecting 359 with 354) and a swivel (353 and 356); (b) mounting a blade (354) on an outer surface of said swivel (Fig. 5a), a cutting edge of said blade facing an inner wall of said hub assembly (it facing the opposite side of the inner wall of 350); and (c) installing said swivel within said hub assembly in a manner which permits rotation of said swivel with respect to said hub assembly  (Fig. 5a-5d) and mounting said hub assembly on said podium in a manner which restricts rotation of said hub assembly with respect to said podium to a defined angle of rotation (Fog. 5a-5d, the angle of rotation is restricted by the rotation of the blade around 353, lead to restrict the rotation of 354, 359 with respect to 350). Note: it seems that the method is generally related to a process of setting up the apparatus, so the “fashioning..” step can be changes to “obtaining…”, and depending claims can be amended such as “wherein the apparatus is made by at least one process ..” .     
Re claim 31, Lampropoulos discloses wherein said installing comprises using connectors ( like 356).  
Re claim 32, Lampropoulos discloses wherein said mounting comprises at least one process selected from the group consisting of insertion in a grove or slot, riveting and heat welding ( slot for the blade and 359  in 350, Fig. 5a).
Re Claim 38, Lampropoulos discloses an apparatus (Figs. 1-5c) comprising: (a) a hub assembly (350) engaged by a podium (annotated Figs. 5a-c of Lampropoulos) in a manner which restricts concentric rotation of said hub assembly with respect to said podium to a defined angle of rotation (annotated Figs. 5a-c of Lampropoulos, the define angle is 360 to complete the rotation of cutting the catheter); (b) a swivel (359) installed within said hub assembly in a manner which permits concentric rotation of said swivel with respect to said hub assembly (annotated Figs. 5a-c of Lampropoulos); and (c) a blade (lower surface of 354) installed on an outer surface of said swivel (annotated Figs. 5a-c of Lampropoulos), a cutting edge of said blade facing an inner wall of said hub assembly (annotated Figs. 5a-c of Lampropoulos). 


    PNG
    media_image1.png
    690
    621
    media_image1.png
    Greyscale

Annotated Figs. 5a-c of Lampropoulos
Re Claim 39, Lampropoulos discloses a channel (space between350 and 360) sized to engage and retain a catheter (311) along a portion of its length, said channel disposed between an outer surface of said swivel and said inner wall of said hub assembly (Figs.5a-5c).  
Re Claim 40, Lampropoulos discloses protrusions on said outer surface of said swivel ( protrusions on 359 surfaces under the finger has the protrusions).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos in view of Jersey-Willuhun et al. (US. 27,169,107B2)(“ Jersey-Willuhun”).
Re claim 4, Lampropoulos discloses of using an electrical connectors (¶0027), but it fails to disclose comprising an alarm trigger responsive to rotational motion of said swivel with respect to said hub assembly. 
However,  Jersey-Willuhun discloses an infusion system with a control unit an alarm trigger (Col. 9, lines 10-50, Fig.1- 2, wherein the catheter and the cable 126, detector 214 detect or the processor 220 are capable to detect the length of the catheter as the catheter contact the desire tissue ).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include an alarm trigger as taught by Jersey-Willuhun  so that the apparatus further comprising an alarm trigger responsive to rotational motion of said swivel with respect to said hub assembly for the purpose of notifying the user with right length of the catheter (Jersey-Willuhun, Col. 9, lines 10-50).
Re claim 6, Lampropoulos discloses of using an electrical connectors (¶0027), but it fails to disclose that the apparatus is comprising alarm circuitry responsive to said alarm trigger.  
However,  Jersey-Willuhun discloses an infusion system with a control unit an alarm trigger (Col. 9, lines 10-50, Fig.1- 2, wherein the catheter and the cable 126, detector 214 detect or the processor 220 are capable to detect the length of the catheter as the catheter contact the desire tissue ).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include an alarm trigger and  alarm circuitry responsive to said alarm trigger as taught by Jersey-Willuhun  for the purpose of notifying the user with right length of the catheter (Jersey-Willuhun, Col. 9, lines 10-50).
Re Claim 41, Lampropoulos fails to disclose an alarm trigger responsive to rotational motion of said swivel with respect to said hub assembly.  
However,  Jersey-Willuhun discloses an infusion system with a control unit an alarm trigger (Col. 9, lines 10-50, Fig.1- 2, wherein the catheter and the cable 126, detector 214 detect or the processor 220 are capable to detect the length of the catheter as the catheter contact the desire tissue ).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include an alarm trigger as taught by Jersey-Willuhun  so that the apparatus further comprising an alarm trigger responsive to rotational motion of said swivel with respect to said hub assembly for the purpose of notifying the user with right length of the catheter (Jersey-Willuhun, Col. 9, lines 10-50).
Re Claim 43, Lampropoulos discloses of using an electrical connectors (¶0027), but it fails to disclose that the apparatus is comprising alarm circuitry responsive to said alarm trigger.
However,  Jersey-Willuhun discloses an infusion system with a control unit an alarm trigger (Col. 9, lines 10-50, Fig.1- 2, wherein the catheter and the cable 126, detector 214 detect or the processor 220 are capable to detect the length of the catheter as the catheter contact the desire tissue ).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include alarm circuitry responsive to said alarm trigger as taught by Jersey-Willuhun  for the purpose of notifying the user with right length of the catheter (Jersey-Willuhun, Col. 9, lines 10-50).
Claims 5, 7-8, 20-22, 29-30, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos in view of Glozman et al. (US. 20160008570A1)(“Glozman”).
Re claim 5, Lampropoulos fails to disclose that the apparatus is comprising a cover closeable over said swivel and said hub assembly.
However,  Glozman discloses a catheter cutting mechanism (Fig. 4a-d or Fig. 9a, ) wherein the apparatus (400 or 900) is comprising a cover (half portion of 406, or 910a) closeable over said swivel (916) and said hub assembly (406, 910b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include a cover so that the apparatus is comprising a cover closeable over said swivel and said hub assembly as taught by Glozman for the purpose of covering the blade for the safety (Glozman, Fig. 9a, ¶0088).
Re claim 7, Lampropoulos fails to disclose a hinge connecting said cover to said hub assembly.  
However,  Glozman discloses a catheter cutting mechanism (Fig. 9a, Fig. 10) wherein the apparatus (900 or 1000) is comprising a cover (half portion of 910a, or 1010a) closeable over said swivel (912a-b or 1021) and said hub assembly (910b or 1010b) and a hinge (916 or 1016) connecting said cover to said hub assembly (910b, 1010b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include a cover so that the apparatus is a hinge connecting said cover to said hub assembly as taught by Glozman for the purpose of covering the blade for the safety (Glozman, Fig. 9a, ¶0088).
Re claim 8, Lampropoulos fails to disclose comprising a cover covering said swivel.
However,  Glozman discloses a catheter cutting mechanism (Fig. 4a-d or Fig. 9a, ) wherein the apparatus (400 or 900) is comprising a cover (half portion of 406, or 910a) closeable over said swivel (916).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include a cover so that the apparatus is comprising a cover covering said swivel as taught by Glozman for the purpose of covering the blade for the safety (Glozman, Fig. 9a, ¶0088).
Re claim 20, Lampropoulos discloses a method comprising: (a) inserting tubing into a patient (¶0023, ¶0025, the catheter can be inserted and then adjusted or Fig.1-5c, ¶0033); (b) engaging a portion of said tubing in an apparatus  (Fig. 3a-5c) with a rotating swivel (359) and a cutting blade mounted thereon (354); and (c) fixing said apparatus in place so that linear motion of said tubing causes rotation of said swivel and causes said cutting blade to cut said tubing )Fig. 5a-5d).However, Lampropoulos fails to disclose that the step of inserting the catheter inside the patient is done before engaging the apparatus. 
However,  Glozman discloses the step of inserting is done first and the other step is done while the catheter inserted inside the patient or just prior of insertion (¶0027).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the method of Lampropoulos so that the catheter inserted inside the patient before the step engaging the apparatus as taught by Glozman for the purpose of cutting the catheter to right length in a desired order steps (Glozman, ¶0027).
Re claim 21, Lampropoulos fails to disclose wherein said tubing is made of latex. 
However,  Glozman discloses a catheter is made of latex or silicon (¶0130)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos so that said tubing is made of latex as taught by Glozman for the purpose of using an art recognized material for the catheter  (Glozman, ¶0130).
 Re claim 22, Lampropoulos fails to disclose wherein said tubing is made of silicon.
However,  Glozman discloses a catheter is made of latex or silicon (¶0130)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos so that said tubing is made of latex as taught by Glozman for the purpose of using an art recognized material for the catheter  (Glozman, ¶0130).
Re claim 29, Lampropoulos fails to disclose wherein said fashioning includes at least one process selected from the group consisting of injection molding, co-injection, insert injection and over molding.
However,  Glozman discloses a catheter by fashioning includes at least one process selected from the group consisting of injection molding, co-injection, insert injection and over molding (¶0156, Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the method of Lampropoulos so that said fashioning includes at least one process selected from the group consisting of injection molding, co-injection, insert injection and over molding as taught by Glozman for the purpose of using an art recognized method of forming and shaping a medical device (Glozman, ¶0156).
Re claim 30, Lampropoulos fails to disclose wherein said fashioning includes additive manufacturing.
However,  Glozman discloses a catheter by fashioning includes at least one process selected from the group consisting of injection molding, co-injection, insert injection and over molding and or wherein said fashioning includes additive manufacturing (¶0156, Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the method of Lampropoulos so that said fashioning includes additive manufacturing as taught by Glozman for the purpose of using an art recognized method of forming and shaping a medical device (Glozman, ¶0156).
Re Claim 41, Lampropoulos fails to disclose a cover closeable over said swivel and said hub assembly.  
However,  Glozman discloses a catheter cutting mechanism (Fig. 4a-d or Fig. 9a, ) wherein the apparatus (400 or 900) is comprising a cover (half portion of 406, or 910a) closeable over said swivel (916) and said hub assembly (406, 910b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifies the apparatus of Lampropoulos to include a cover so that the apparatus is comprising a cover closeable over said swivel and said hub assembly as taught by Glozman for the purpose of covering the blade for the safety (Glozman, Fig. 9a, ¶0088).
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 6-9 with regards to claims 1, 28 that Lampropoulos fails to discloses “restricts rotation of said hub assembly with respect to said podium”. This is found not persuasive. The rotation of the post 359 with respect to 350 is restricted within the opening. Note: in order to overcome the applied rejection, the applicant is asked to further define rotation of podium such as “hub assembly has a rotational axis, and the podium has a longitudinal axis, and wherein the rotation of the podium around its longitudinal axis is restricted …”.
The applicant argues in page 8 with regards to claims 1, 28 that Lampropoulos fails to discloses “restricts concentric rotation of said hub assembly with respect to said podium”. This is found not persuasive as this limitation is not claimed in claims 1, 28.  However, it is found in new claim 38 see the rejection of claim 38 above.
The applicant argues in page 8 with regards to claims 1, 28 that the rotation of 354 and 359 is not ordinary and customary meaning as claimed with those of ordinary skill in the art and rod  359 and 253 is not equivalent to “podium”. This is found not persuasive as claimed does not restrict of such meaning. The applicant is asked to further define the rotation with regards to axises and direction..etc. Also, the podium is defined by Merriam-Webster as a low wall or foot part. So, the applicant is asked to structurally further define the podium as in Fig. 8.
Lampropoulos to include a cover so that the apparatus is comprising a cover closeable over said swivel and said hub assembly as taught by Glozman for the purpose of covering the blade for the safety (Glozman, Fig. 9a, ¶0088).
The applicant argues in pages 9-10 with regards to claims 1, 28 that Lampropoulos fails to discloses “permits rotation of said swivel with respect to said hub assembly”. This is found not persuasive. The rotation of 353 and 356 are rotated with respect to the hub see Fig. 5a-5c. Note: in order to overcome the applied rejection, the applicant is asked to further define swivel and axis of rotation such as “hub assembly has a rotational axis, and the swivel has a longitudinal axis, and wherein the rotation of the swivel around its longitudinal axis is …”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783